DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsukamoto (US 2019/0308519).
The applied reference has a common inventor and/or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of 

As for claims 1-3, Tsukamoto discloses the invention as claimed, including:

1. A charge controller, which controls a charging process for charging a battery mounted on a vehicle by connecting a charging connector of a charger that is installed outside the vehicle to a charging inlet of the vehicle, the charge controller comprising: 
a controller configured to discriminate whether a cooling mechanism of the charging connector is provided on a charger side before starting the charging process [abstract; paragraphs 0074-0078, 0067, 0083; Fig. 3 – disclosed with respect to figure 3 is that the controller determines whether or not a cooling mechanism is provided on the charger side before charging (especially paragraph 0083), when it is determined that the cooling mechanism is present or not, charging begins with using the cooling mechanism of the charger side, and if not, using the cooling mechanism of the vehicle side], 
operate the cooling mechanism of the charging connector if the cooling mechanism of the charging connector is provided [abstract; paragraphs 0074-0078, 0067, 0083; Fig. 3 – disclosed with respect to figure 3 is that the controller determines whether or not a 
operate a cooling mechanism of the charging inlet that is provided on a vehicle side if the cooling mechanism of the charging connector is not provided [abstract; paragraphs 0074-0078, 0067, 0083; Fig. 3 – disclosed with respect to figure 3 is that the controller determines whether or not a cooling mechanism is provided on the charger side before charging (especially paragraph 0083), when it is determined that the cooling mechanism is present or not, charging begins with using the cooling mechanism of the charger side, and if not, using the cooling mechanism of the vehicle side].  
2. The charge controller according to claim 1, wherein the controller is configured to discriminate whether the cooling mechanism of the charging connector is normally operated while executing the charging process, restrain an operation of the cooling mechanism of the charging inlet if the cooling mechanism of the charging connector is normally operated, and operate the cooling mechanism of the charging inlet if the cooling mechanism of the charging connector is not normally operated [abstract; paragraphs 0074-0078, 0067, 0083; Fig. 3 – where the determination about the charging information (especially paragraphs 0075-0077 includes normally operating the cooling mechanism when present on the charger side, and if not using the cooling mechanism of the inlet].  
3. The charge controller according to claim 2, wherein the controller is configured to discriminate whether the cooling mechanism of the charging connector is normally .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US Patent 9,785,961 in view of Kohler (US 2017/0361722).

As for claims 1-3, Dyer discloses the invention substantially as claimed, including:

1. A charge controller, which controls a charging process for charging a battery mounted on a vehicle by connecting a charging connector of a charger that is installed outside the vehicle to a charging inlet of the vehicle, the charge controller comprising: a 
operate the cooling mechanism of the charging connector if the cooling mechanism of the charging side is provided, and 
operate a cooling mechanism of the charging side that is provided on a vehicle side if the cooling mechanism of the charging side is not provided [col. 6, lines 1-7, col. 7, lines 40-64].  
2. The charge controller according to claim 1, wherein the controller is configured to discriminate whether the cooling mechanism of the charging side is normally operated while executing the charging process, restrain an operation of the cooling mechanism of the charging vehicle side if the cooling mechanism of the charging side is normally operated, and operate the cooling mechanism of the charging vehicle side if the cooling mechanism of the charging side is not normally operated [col. 6, lines 1-7, col. 7, lines 40-64].  
3. The charge controller according to claim 2, wherein the controller is configured to discriminate whether the cooling mechanism of the charging side is normally operated based on a changing amount of a temperature of the charging vehicle side [col. 6, lines 1-7, col. 7, lines 40-64].  



Kohler discloses a cooling mechanism of the charging device for regulating the temperature of the charging plug [see paragraphs 0003, 0007, 0019].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Dyer and Kohler because one of ordinary skill in the art would have recognized the need not only for temperature regulation of vehicle batteries during charging/rapid charging, but also for the charging plug and vehicle inlet due to the inherent properties of current flowing through charging conductors that provide substantial heat.  One of ordinary skill in the art would seek to prevent damage to all parts of the charging system in order to avoid unsafe conditions and prevent financial loss due to damages of heated conductors and charging plugs and connectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        April 5, 2021